Citation Nr: 0811632	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1941 
to March 1946 and from August 1948 to July 1971.  He died in 
February 2002 at the age of 82.  The appellant is his widow 
(surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In March 2008, the Board advanced this case on the docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

Regrettably, though, since the claim must be further 
developed before deciding the appeal, the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Service connection may be established either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some diseases are 
chronic, per se, such as malignant tumors, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this particular case at hand, records show the veteran 
died in February 2002 from metastatic lung cancer.  At the 
time of his death, he had several service-connected 
disabilities:  coronary artery disease - rated as 30 percent 
disabling; a low back disorder - rated as 20 percent 
disabling; a conversion reaction manifested by dysgraphia - 
rated as 10 percent disabling; diverticulitis - rated as 10 
percent disabling; and hearing loss - also rated as 10 
percent disabling.  The cause of the veteran's death listed 
on his death certificate, metastatic lung cancer, was not a 
service-connected condition when he died.

The appellant-widow asserts that the veteran's terminal 
metastatic lung cancer should be service connected as the 
cause of his death due to his alleged exposure to ionizing 
radiation during service.  She contends he was exposed to 
ionizing radiation during service as the result of:  (1) 
atmospheric nuclear tests conducted at Los Alamos, New 
Mexico, in 1949 and (2) his duties over an extended period of 
time during service from his involvement in the research, 
testing, and handling of nuclear material in the laboratory 
and the subsequent deployment of nuclear weapons including 
missiles.  See Dr. M.G. private treatment report dated in 
March 2002; notice of disagreement (NOD) dated in December 
2002; and substantive appeal (VA Form 9) dated in February 
2004.

Before addressing the merits of the DIC claim at issue, 
however, the record must be further developed.

First, with regards to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letters sent by the RO to the 
appellant in March 2002 and November 2004 are not sufficient.  
Specifically, neither letter complies with the U. S. Court of 
Appeals for Veterans Claims' (Court's) recent decision in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which 
held that for DIC benefits, VCAA notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In this 
regard, the appellant's cause-of-death claim for the fatal 
lung cancer (which, as mentioned, was not service connected) 
is based on the veteran's alleged exposure to ionizing 
radiation during service.  


Both VCAA letters also fail to address the unique evidentiary 
requirements for radiation claims.  So a remand is required 
to correct this procedural due process deficiency.  As well, 
this letter must comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as notifying the appellant-
widow of all elements of her claim, including concerning the 
downstream effective date.

Second, in June 2002, the RO sent a letter to the U.S. 
Department of Energy's Coordination and Information Center 
requesting information concerning the veteran's alleged 
radiation exposure due to his possible assignment during 
service to the Atomic Energy Commission's bomb assembly 
program.  But no response from this particular branch of the 
Department of Energy was ever received.  So the AMC should 
once again attempt to obtain a response from this agency.  

Third, records show the RO obtained the veteran's service 
personnel records (SPRs) from the National Personnel Records 
Center (NPRC), a military records repository in St. Louis, 
Missouri.  However, the veteran's Officer Military Record, 
AF Form 11, appears to be incomplete.  Specifically, page two 
of this record indicates that it should "continue on 
attached sheet."  Yet, there is no other additional sheet of 
record.  When VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain these 
records must continue until the records are obtained unless 
it is reasonably certain the records do not exist or that 
further efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  The standard 
for VA is very high.  Therefore, there needs to be a specific 
determination of whether there are any additional SPRs and, 
if there are not, this needs to be expressly indicated in the 
record and the appellant-widow appropriately notified.



Fourth, and most importantly, the AMC must undertake further 
development and procedural actions for the lung cancer cause-
of-death claim as the result of ionizing radiation, as 
outlined in 38 C.F.R. § 3.311.  Concerning this, service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by several different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  First, presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted 
for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of 
in-service incurrence or aggravation therein, including 
presumptive service connection for chronic diseases.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309 presumptively permits service connection 
for certain cancer types, including lung cancer as 
demonstrated here, for "radiation-exposed" veterans.  38 
C.F.R. § 3.309(d)(2).  However, a "radiation-exposed veteran" 
is defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Regulations define 
"radiation-risk activities" to include:  participation at 
atmospheric nuclear tests; participation in the occupation of 
Hiroshima or Nagasaki, Japan during specific periods of time; 
and service at specific nuclear weapons production 
facilities. 38 C.F.R. §§ 3.309(d)(3).  In this case, the 
evidence of record clearly shows the veteran did not engage 
in a "radiation-risk activity" as defined by 38 C.F.R. 
§ 3.309(d).  



The appellant-widow asserts the veteran was exposed to 
ionizing radiation during service as the result of 
atmospheric nuclear tests conducted at Los Alamos, New 
Mexico, in 1949.  The veteran's service records do confirm he 
was present at Los Alamos in 1949.  However, the Defense 
Threat Reduction Agency (DTRA) indicated in August 2002 
correspondence that no atmospheric nuclear tests for the U.S. 
military were conducted anywhere in 1949.  It was possible 
the veteran may have participated in a nuclear simulation 
exercise at Los Alamos in 1949, but any detonation at such an 
event was non-nuclear, with no potential for radiation 
exposure.  The only atmospheric nuclear test conducted at Los 
Alamos was in 1945 for Project TRINITY.  In this regard, SPRs 
reveal the veteran was not present at Los Alamos in 1945, 
negating that possibility.  In addition, the Department of 
Energy confirmed in July 2002 that no nuclear weapons testing 
records were located for the veteran.  Finally, the NPRC 
indicated in May 2002 that the veteran did not have a DD Form 
1141 (Record of Occupational Exposure to Ionizing Radiation).  
In sum, and as acknowledged by the veteran's representative 
on pages 3-4 of the October 2007 Appellant's Brief, 
presumptive service connection for alleged ionizing radiation 
exposure is not warranted here by way of the provisions of 38 
C.F.R. § 3.309(d) 

That notwithstanding, further development and procedural 
actions are still warranted as outlined in 38 C.F.R. § 3.311.  
In this regard, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service within a certain time frame for that 
disease, and it is contended that the disease resulted from 
ionizing radiation exposure, a dose assessment will be made.  
38 C.F.R. § 3.311(a)(2).



Here, the veteran's documented lung cancer is considered a 
"radiogenic disease," as listed under 38 C.F.R. 
§ 3.311(b)(2)(iv), and manifested here over 5 years after the 
alleged exposure to ionizing radiation during service 
pursuant to 38 C.F.R. 3.311(b)(5).  Therefore, as it is 
contended his terminal lung cancer resulted from ionizing 
radiation exposure, to properly develop this claim under 
38 C.F.R. § 3.311, an assessment must be made as to the size 
and nature of any radiation dose requested from the Under 
Secretary for Health, as opposed to the Department of 
Defense.  See 38 C.F.R. § 3.311(a)(2)(iii).  This is because, 
here, there is clear evidence of record against participation 
in atmospheric nuclear tests at Los Alamos or the occupation 
of Hiroshima and Nagasaki.  However, there is some evidence 
of "other exposure" to ionizing radiation during service as 
the result of the veteran's duties over an extended period of 
time from involvement in the research, testing, and handling 
of nuclear material in the laboratory and the subsequent 
deployment of nuclear weapons including missiles.  See August 
1951 SMR Report of Medical Examination when the veteran 
indicated he had worked with radioactive substances of a 
classified nature; the report of his January 1971 military 
retirement examination when he indicated he had worked with 
the Atomic Energy Commission's bomb assembly program; his 
SPRs confirming his duties as a nuclear weapons officer and a 
missile maintenance officer from June 1959 to January 1966; 
and his SPR's confirming his participation in the Armed 
Forces Special Weapons Project (AFSWP) in 1949.  Despite this 
evidence, the RO did not send any request of record to the 
Under Secretary for Health as required by 38 C.F.R. 
§ 3.311(a)(2)(iii).  Thus, the AMC must do this before the 
Board decides the appeal.  For purposes of making this 
determination, it is assumed the veteran is credible in 
asserting his involvement with these programs.  See 38 C.F.R. 
§ 3.311(a)(4)(i).

Depending on the result of the dose assessment, the AMC 
should refer the claim to the Under Secretary for Benefits 
for further consideration, including an opinion, 
if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the appellant-widow another VCAA 
notice letter for her DIC claim at 
issue, which complies with the Court's 
recent decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  More 
specifically, this additional VCAA 
notice must include:  (1) a statement 
of the conditions for which the veteran 
was service connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim, as here, 
based on a condition not yet service 
connected.  Further, this letter should 
address the unique evidentiary 
requirements for radiation claims.  
First, it should explain that 
presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) is warranted for certain 
diseases present in "radiation-exposed 
veterans."  Second, it should explain 
that a "radiogenic disease" may be 
service connected on a direct basis 
after specified developmental 
procedures are conducted under the 
framework of 38 C.F.R. § 3.311.  Third, 
it should explain that, even if the 
claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 
3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, direct service 
connection must still be considered by 
way of in-service incurrence or 
aggravation therein, including 
presumptive service connection for 
certain chronic diseases, such as 
malignant tumors.  In addition, 
this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the appellant-widow 
of all elements of her claim, including 
the downstream effective date element.

2.	Follow-up on the previous June 2002 
attempt to obtain a response from the 
U.S. Department of Energy's 
Coordination and Information Center 
requesting information on the veteran's 
alleged radiation exposure due to his 
possible assignment to the 
Atomic Energy Commission's bomb 
assembly program during service.  If no 
additional records are forthcoming, 
make this express declaration in the 
record and appropriately notify the 
appellant-widow.

3.	Contact the NPRC and request any 
additional missing SPRs, specifically, 
an additional sheet for the veteran's 
AF Form 11, Officer Military Record, 
which appears to be incomplete.  If no 
further SPRs are available, a negative 
reply to that effect is required.  

4.	Obtain an assessment from the Under 
Secretary for Health as required under 
38 C.F.R. § 3.311(a)(2)(iii) as to the 
size and nature of the radiation dose 
due to veteran's assertions of exposure 
to ionizing radiation during service as 
the result of his duties over an 
extended period of time from 
involvement in the research, testing, 
and handling of nuclear material in the 
laboratory and the subsequent 
deployment of nuclear weapons including 
missiles.  Advise the Under Secretary 
for Health as to the following evidence 
of record:  an August 1951 SMR Report 
of Medical Examination in which veteran 
indicated he had worked with 
radioactive substances of a classified 
nature; the report of his January 1971 
military retirement examination when he 
indicated he had worked with the Atomic 
Energy Commission's bomb assembly 
program; his SPRs confirming his duties 
as a nuclear weapons officer and a 
missile maintenance officer from June 
1959 to January 1966; and his SPR's 
confirming his participation in the 
Armed Forces Special Weapons Project 
(AFSWP) in 1949.  For purposes of 
making this dose determination, 
it is assumed he is credible in 
asserting his involvement with these 
programs.  See 38 C.F.R. 
§ 3.311(a)(4)(i).  Then, depending on 
the result of the dose assessment, 
refer the claim to the Under Secretary 
for Benefits for further consideration, 
including an opinion, if appropriate.  
See 38 C.F.R. § 3.311(b)(1)(iii).  



5.	Upon completion of this additional 
development, and in light of any 
additional evidence received, 
readjudicate the DIC claim at issue.  
If the claim is not granted to the 
appellant's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



